LATTIMORE, J.
In this case tbe appellant was convicted, in tbe county court of Collin county, of tbe offense of petty theft, and bis punishment fixed at confinement in tbe county jail for a term of one year.
Tbe Assistant Attorney General has filed a motion to dismiss tbe appeal in this case, because of tbe fact that tbe record contains no notice of appeal. An inspection of the record shows that the ground of this motion is well taken. Narsingle v. State, 146 S. W. 934.
Tbe state’s motion is sustained, and tbe ap-neal is dismissed.